PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/666,191
Filing Date: 1 Aug 2017
Appellant(s): MOLA, Jordi



Kirk C. Coombs, Reg. No. 63,249
For Appellant





EXAMINER’S ANSWER

This is in response to the appeal brief filed February 1, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated September 6, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION."

(2) Response to Argument

1.	With respect to the Appellant's first argument regarding the independent claim 1, Page 16, last Paragraph that Kiel bears no relevance to these, or any, of the limitations of claim 1. In particular, Kiel does not teach, or even suggest, that its application shim or its replay mechanism would "access a trace that records a prior execution of code of an executable entity" and then "perform a first replay of the prior execution of the executable entity based on the trace, performing the first replay including re-executing at least one code portion of the executable entity while supplying the at least one code portion with data from the trace.", the Examiner respectfully disagrees. The Examiner would like to draw the Appellant's attention to the following citations from the Kiels reference:
Paragraph 0018: “The application shim may be configured to implement a replay mechanism that allows a debugging tool to implement various debugging techniques commonly associated only with conventional CPUs. The replay mechanism includes the steps of storing an initial state of the API context at the start of rendering a frame of and initiating a replay loop to repeatedly render the frame of image data a number of times. …”
	From this disclosure it is clear that it is obvious that code have been executed previously which was recorded. The replay mechanism would work unless there is read/write and play privilege/access restriction applied. 
	Further Paragraph 0085: “The system 900 may also include a secondary storage 910. The secondary storage 910 includes, for example, a hard disk drive and/or a removable storage drive, representing a floppy disk drive, a magnetic tape drive, a compact disk drive, digital versatile disk (DVD) drive, recording device, universal serial bus (USB) flash memory. The removable storage drive reads from and/or writes to a removable storage unit in a well-known manner.”
	From this disclosure, it is further clear that system has recording device, which store record/data.
	Paragraph 0020: “At step 106, the stream of API commands is transmitted … At step 112, a replay loop is initiated, which causes the initial state of the API context to be restored, the stream of API commands to be re-transmitted to the software layer, and another state of the GPU context to be stored in the memory”.
	Paragraph 0030: “… an application shim is configured to replay operations specified by a graphics application such that the IDE 333 will display the state of the GPU 306 as if the GPU 306 is halted during debugging while the GPU is actually allowed to continue execution ….”

With respect to the Appellant's next argument regarding the independent claim 1, Page 16, last Paragraph and continue to Page 17 of the Appeal Brief, “Kiel's replay mechanism relates to a buffer from which a frame of display data is repeatedly rendered—and not to replay of a traced prior execution of an executable entity (i.e., based on state obtained from a trace). Thus, Kiel cannot teach, or even suggest, performance of either of the claimed first replay or the claimed second replay of a prior execution of an executable entity. By extension, Kiel also cannot teach, or even suggest, any of the remaining claim limitations, such as to "suspend the first replay of the executable entity at a particular point in the prior execution that occurs subsequent to the at least one code portion," to "receive a user input specifying a runtime data structure existing at the particular point in the prior execution," or to identify code element(s) in code leading up to the particular execution point that contributed to a value of the runtime data structure at the particular execution point by performing a second replay of the at least one code portion. Accordingly, the Examiner has clearly erred in his application of Kiel to at least these the imitations of claim 1,” the Examiner respectfully disagrees. The Examiner contends that the 'Kiel' disclosed second replay of a prior execution of an executable entity, and in support of that assertion the Examiner 
	Paragraph 0018, Figures 3-5: “… When a breakpoint is encountered during the replay loop, a current state of the GPU context may be captured during the rendering of the frame. Using the replay mechanism described above, a debugging tool may allow a programmer to stop at a breakpoint in the program, step through the program one instruction at a time, step through the program one breakpoint at a time, and so forth on a system with a single GPU without freezing the display.” That is, first replay perform when a breakpoint is encountered during the replay loop (i.e. loop go first round and next round/second). 
	Further, Paragraphs 0072-0073: “… the replay functionality enabled by the API interception module 755 may be utilized to repeatedly execute the stream of API commands, halting execution at different points in the program, storing the current state of the GPU context at a different point during each iteration of the replay loop … As the GPU 306 executes a breakpoint, the fault handler causes the API interception module 755 to evaluate the particular breakpoint that caused the fault and determine whether the program should be allowed to continue or whether the current breakpoint is the next breakpoint in sequential order that should be displayed to the programmer. The next breakpoint may represent a single step from the previous instruction.” That is, the second replay process implemented using the replay mechanism is instruction stepping. 
	Paragraph 0020, Figure 1, element 8A: “… a breakpoint may be a special instruction or associated with another instruction (such as an instruction prefix) that indicates the instruction is associated with a breakpoint in the program. In one 
	Paragraph 0070, Figure 7A: “… the programmer can use the IDE 333 to insert a breakpoint into the source code of the shader program 335. The programmer can select a specific line of the source code and insert a breakpoint using a command implemented by the IDE 333. Once the programmer has specified a breakpoint, the programmer can select a command within the IDE 333 to compile and execute a current version of the source code for the shader program 335. … .” That is, receive a user input specifying (i.e. particular point in the prior execution) a runtime data structure existing at the particular point in the prior execution. 
The Examiner notes that the teachings of Kiel were cited in the outstanding Non-Final Rejection for purposes of showing that 'first and second replay' of status information would have been obvious.
With respect to the Appellant's next arguments regarding the independent claims, Page 18 middle Paragraph of the Appeal Brief, that the teachings of Kiel in view of Daudel do not teach the limitation of the claim which recites, "identify one or more code elements in code leading up to the particular execution point that contributed to a value of the runtime data structure at the particular execution point" based on "performing a 
	Examiner notes that Appellants provided the description of “runtime data structure” in the originally filed specification of Paragraph 0065, “Method 500 also includes an act 502 of receiving selection of a runtime data structure at the suspension point. In some embodiments, act 502 comprises receiving a user input specifying a runtime data structure existing at the particular point in the replay. For example, the element selection component 401 of the focused execution handler 400 / 106c can receive a selection of a runtime data structure/element, such as a variable, a register, or some other data structure. In some embodiments, this selection be made based on selection of the element in a debugger user interface, and selection of an analysis operation.” That is, selection of during runtime which variable, register (i.e. logging for recording information). The Examiner would like to draw the Appellant's attention to the following citations from the Kiels reference:
	Prior art by Daudel discloses selection value / contributed value of the runtime data structure at the particular execution point at least Column 18, line 55-67, Figures 
At Column 19, line 1-9: “Log Amplification--Overview Software computer programs often implement some form of logging for recording information about the computer program's execution. Trace logging is one form of logging useful for recording information about a software program's execution. The information recorded in a trace log may be used by programmers, system administrators, and other technical personnel to troubleshoot problems that occur during execution of the computer program.” That is receive a selection of a runtime data structure/element, such as a variable, a register (i.e. trace logging is one form of logging useful for recording information about a software program's execution). 
With respect to the Appellant's next arguments regarding the independent claims, Page 18 middle Paragraph of the Appeal Brief, that the teachings of Kiel in view of Daudel do not teach the limitation of the claim which recites, "identify one or more code elements in code leading up to the particular execution point that contributed to a value of the runtime data structure at the particular execution point", the Examiner respectfully disagrees. 
Daudel at Column 14, line 51 – Column 14, lime 14, Figure s1, 4, “… execution event capture code are identified, as indicated at step 401. Identification of instrumentation locations can occur statically before the program is executed, dynamically while the program is being executed … subroutines includes one or more subroutines of the computer program in which information about interesting execution events is obtainable by execution event capture code. ….”, That is, identify one or more code elements in code leading up to the particular execution point that contributed to a value.
With respect to the Appellant's next arguments regarding the independent claims, Page 18 middle Paragraph of the Appeal Brief, that the teachings of Kiel in view of Daudel do not teach the limitation of the claim which recites, "performing a second replay of the at least one code portion of the executable entity based on the trace, in order to generate runtime information for one or more code instructions of the at least one code portion", the Examiner respectfully disagrees. 
Daudel at Column 18, line 4-22, “At step 503, the execution event breakpoint code obtains the current value of the global execution sequence number maintained by the replay module. In one embodiment, the current value of the global execution 
With respect to the Appellant's next arguments regarding the independent claims, Page 18 middle Paragraph of the Appeal Brief, that "Response to Arguments" heading of the NFOA, and referring to arguments over Kiel, the Examiner asserts that the "cited prior art not only teach those limitation but with logical along structure." (NFOA, page 4.) However, Appellant again emphasizes that Kiel lacks any disclosure of accessing a trace that records a prior execution of code of an executable entity, or of performing any replay of the prior execution of the executable entity based on the trace. Instead, Kiel repeatedly executes a stream of API commands which, while repetitive, is not a replay from trace. Thus, Kiel can teach neither the limitations to which it was applied (as outlined above), nor any structure for performing those limitations. In addition, under the "Response to Arguments" heading of the NFOA, and also referring to arguments over Kiel, the Examiner also asserts that 'The second replay process implemented using the replay mechanism is instruction stepping." (NFOA, page 5.) 
The Examiner further contends that Examiner explained during interview (December 16, 2020) that cited prior not only teach those limitation but with logical 
With respect to the Appellant's next arguments regarding the independent claims, Page 18, last sentence of Paragraph of the Appeal Brief, that Kiel's instruction stepping is non-analogous to performing any form of replay based on a trace (whether that be a first replay or a second replay). Instead, Kiel's instruction stepping is a forward-only progression of code execution, and without utilizing any data from a prior recorded trace. 
Examiner further contends that based on Kiel’s disclosure of Paragraph 0085, it is obvious that code have been executed previously which was recorded. The replay mechanism would work unless there is read/write and play privilege/access. Further, system has recording device which store record/data, and therefore the instruction stepping has been reasonably interpreted as 'performing replay based on a trace'.
With respect to the Appellant's next arguments regarding the independent claims, Page 19, first Paragraph of Appeal Brief that it is unclear to Appellant which feature in Daudel the Examiner is referring to here, since the terms "replay execution time" and "before execution" do not appear Daudel's disclosure, and no citation was given. The Examiner further asserts that "Daudel also teaches breakpoints in the replay execution occur prior to the execution (i.e. Column 14, line 61 - Column 15, line 11)." (NFOA, page 6.) However, Appellant notes that the cited disclosure of Daudel (Column 14, line 61 - Column 15, line 11) relates to the identification of instrumentation locations, and lacks any disclosure of breakpoints or even replay execution. 

As such it has been shown that performing a second replay of the at least one code portion of the executable entity based on the trace, in order to generate runtime information for one or more code instructions of the at least one code portion. The Examiner further contends that it would have been obvious to one of common knowledge in the art that the associated second replay disclosed by Daudel is, Column 14, line 61 – Column 15, line 11, would have been read when performing the second replay, identifying based on the generated runtime information. Therefore the Examiner maintains that Kiel in view of Daudel makes obvious the limitation of Claim 1 which recites, "based on performing the second replay, identifying based on the generated runtime information, one or more code elements of the at least one code portion that contributed to the value of the runtime data structure at the particular execution point data". The Examiner notes that the teachings of Daudel were cited in the outstanding Non-Final Rejection for purposes of showing that ‘performing a second replay' of status information would have been obvious.
With respect to the Appellant's argument regarding Claim 11, Page 20, middle Paragraph of the Appeal Brief that Examiner erred in the § 103 rejections of claim 1 over Kiel and Daudel is equally applicable to the § 103 rejections of claim 11 over Kiel and Daudel. As such, the Examiner has erred in the § 103 rejections of claim 11 over Kiel and Daudel for at least the same reasons that were just discussed in connection with the § 103 rejections of claim 1 over Kiel and Daudel. 
The Examiner respectfully disagrees and refers to the rationale above in showing the limitations are met. 
With respect to the Appellant's argument regarding Claim 20, Page 20, last Paragraph of the Appeal Brief that The Examiner rejected independent claim 20 using similar mappings to Kiel and Daudel that he used in his rejection of claim 1. (See NFOA, pages 21-26.) As noted supra in SUMMARY OF CLAIMED SUBJECT MATTER section (IV), the limitations of independent claim 20 generally correspond with the limitations of claims 1 and 11, though with some distinctions. Most notably, claim 20 includes somewhat more succinct versions of the final two limitations, and lacks an express generation of runtime information. 
The Examiner respectfully disagrees. First it is important to understand the mapping of clam 1 is NOT the similar mappings to Kiel and Daudel that used in rejection of claim 1. Examiner provided separate rejection of claim 20 and used some different citation of Kiel and Daudel. The Examiner did not reject claim 20 with same rationale of claim 1. 

With respect to the Appellant's argument regarding Claims 3,4,6,7 and 21, Page 21, last four lines of the Appeal Brief that Kruszewski. Visalli. or Farchi are Improper and Must be Reversed Dependent claims 3, 4, 6, 7, and 21 depend from 

With respect to the Appellant's argument regarding Claims 13, 14, 16, 17 and 22, Page 21, last two lines and continuation of page 22 of the Appeal Brief that Dependent claims 13,14,16,17, and 22 depend from independent claim 11, and the Examiner has thus erred in the § 103 rejections of claims 13, 14, 16, 17, and 22 over Kiel and Daudel in view of Papakipos, Nguyen, Kruszewski, Visalli, or Farchi for at least the same reasons that were discussed supra in connection with the § 103 rejections of claim 11 over Kiel and Daudel. The Examiner respectfully disagrees and refers to the rationale above in showing the limitations are met.
(3) Conclusion of Examiner Answer

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,




Examiner, Art Unit 2199

Conferees:
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.